DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, Species I (claims 1-10) in the reply filed on 7/1/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  However, upon further review, claim 5 is directed to a nonelected embodiment and is thus hereby WITHDRAWN.  Claims 1-4, 6-10 are examined accordingly.

Information Disclosure Statement
The information disclosure statement filed 7/1/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the scope of the claims is unclear as to whether applicant is claiming the combination of the system and payload or whether applicant is claiming the subcombination of the system capable of functioning with a payload.  The preamble suggests the latter; however, the body of the claims suggests the former with the recitation of the one or more panels having a shape that coincides with the shape of a payload.  It is unclear how the panels can have a shape coinciding with the shape of unclaimed payload.  For purposes of examination, claims will be given their broadest reasonable interpretation and be treated as directed to the subcombination; however, clarification of the scope of the claims is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent No. 7,846,518 to Hahn.
Regarding claim 1, Hahn discloses a system for maintaining temperature and protecting a payload during shipment and/or storage (intended use), the system comprising one or more panels (7), each of the one or more panels composed of an insulating material that includes a natural fiber (col. 2, ll. 60-67) and a binder (col. 3, ll. 20-25), and the one or more panels having a shape capable of coinciding with the shape of a payload (5, Fig 6), and once the one or more panels are attached around or folded around the payload, the payload is capable of substantially encapsulated within the one or more panels.  In particular, since Hahn discloses the structure of the system as recited, then it would be capable of functioning with a payload as recited.
Regarding claim 2, Hahn further discloses the insulating material including hemp fibers (col. 2, ll. 65-67, col. 3, ll. 5-10).
Regarding claim 6, Hahn further discloses each particular panel (7) capable of being attached to another panel along edges of the particular panel (7) since it has the structure as recited.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hahn in view of US 2020/0270053 to Jobe.
Regarding claim 3, Hahn discloses system of claim 1 and further discloses insulating material to include hemp fibers (col. 2, ll. 65-67, col. 3, ll. 5-10) but does not teach the hemp fibers of a quantity substantially greater than quantity of binder.  However, Jobe discloses a shipping system (Fig 1) and in particular discloses that it was known in the art to put small amounts of binder or adhesive to be mixed into a plant fiber slurry (¶0047).  One of ordinary skill in the art would have found it obvious to change the amount of binder of Hahn such that binder was substantially less than the fiber as suggested by Jobe in order to optimize the strength and shock absorbance of the packaging material since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 4, the modified Hahn discloses the system of claim 3, but does not teach the specific ratio of hemp and binder.  However, one of ordinary skill in the art would have found it obvious to change the amount of binder of Hahn such that binder and hemp was in the amounts and ratio as recited in order to optimize the strength and shock absorbance of the packaging material since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 7-8, the modified Hahn teaches the system of claim 1 but does not teach the panel encapsulated in a film.  However, Jobe discloses a shipping system (Fig 1) and in particular discloses that it was known in the art to incorporate a film (moisture barrier, ¶0050) encapsulating insulating material (¶0018), the film including a plurality of micro-perforations along at least side of the panel (¶0053).  One of ordinary skill in the art would have found it obvious to incorporate a film around the panel of Hahn as suggested by Jobe in order to provide a moisture barrier.

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hahn in view of US 2019/0210790 to Rizzo et al. (Rizzo).
Regarding claims 9-10, Hahn discloses the system of claim 1 but does not teach a container.  However, Rizzo discloses a shipping system (Fig 1) and in particular discloses a container (13) for holding panels (101) and payload.  One of ordinary skill in the art would have found it obvious to incorporate an outer container to the Hahn system as suggested by Rizzo in order to facilitate transport of the shipping contents. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/               Examiner, Art Unit 3735